                                         Case 3:17-cr-00175-CRB Document 554 Filed 05/05/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5                            IN THE UNITED STATES DISTRICT COURT
                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8    UNITED STATES OF AMERICA,                      Case No. 17-cr-00175-CRB-2
                                   9            Plaintiff,
                                  10            v.                                     ORDER GRANTING MOTION FOR
                                  11    TAJ ARMON REID,                                COMPASSIONATE RELEASE
                                  12            Defendant.
Northern District of California
 United States District Court




                                  13

                                  14           Defendant Taj Reid, an inmate in the custody of the Bureau of Prisons (BOP), is
                                  15   seeking compassionate release. See Mot. (dkt. 541); Supp. Mot. (dkt. 543). Reid’s motion
                                  16   is based on his heightened risk of becoming severely ill from COVID-19 in light of
                                  17   multiple underlying conditions: he is being treated for Valley Fever, which he contracted
                                  18   while in federal custody, and he has hypertension and high cholesterol. See Mot. at 29–30;
                                  19   Supp. Mot. Ex. A (dkt. 543-2) at 3. He is also a prostate cancer survivor. Id. The
                                  20   government opposes Reid’s motion. See Notice (dkt. 542); Opp’n (dkt. 545). On April
                                  21   18, 2020, the Court stayed Reid’s motion, holding that Reid had not met 18 U.S.C. §
                                  22   3582(c)(1)(A)’s exhaustion requirement, and would not do so until May 4, 2020, at which
                                  23   point the Court would have jurisdiction over the matter. See Order Staying Motion (dkt.
                                  24   547).
                                  25           While the motion was stayed, the government filed two status reports. The first
                                  26   informed the Court that the BOP had preliminarily approved Reid for home confinement,
                                  27   and the second, three days later, informed the Court that, notwithstanding that preliminary
                                  28   approval, BOP cannot designate Reid for home confinement because the Residential
                                           Case 3:17-cr-00175-CRB Document 554 Filed 05/05/20 Page 2 of 6




                                   1   Reentry Center for Oakland, California, experienced a positive case of COVID-19 and
                                   2   “cannot continue normal operations.” See Status Report (dkt. 550); Second Status Report
                                   3   (dkt. 553).1 Reid also filed a Response, further arguing that he complied with the BOP’s
                                   4   procedures for requesting compassionate release (a position with which the Court
                                   5   continues to agree, see Order Staying Motion at 4), expressing concern about quarantining
                                   6   at the BOP for fear that the 14-day period could be restarted every time an inmate tests
                                   7   positive, and providing further information about his medical conditions. See Response
                                   8   (dkt. 552).
                                   9          Having carefully reviewed all of the materials the parties submitted, the Court
                                  10   concludes that Reid has satisfied the requirements of 18 U.S.C. § 3582(c)(1)(A) and the
                                  11   applicable Sentencing Commission policy statement. His motion for compassionate
                                  12   release is therefore granted.
Northern District of California
 United States District Court




                                  13          18 U.S.C. § 3582(c) provides that a “court may not modify a term of imprisonment
                                  14   once it has been imposed except . . . upon motion of the Director of the Bureau of Prisons,
                                  15   or upon motion of the defendant.” A defendant may bring a § 3582(c) motion after he has
                                  16   “fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons” to
                                  17   bring the motion on his behalf, or after “the lapse of 30 days from the receipt of such a
                                  18   request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.
                                  19   § 3582(c)(1)(A).
                                  20          “[A]fter considering” the sentencing factors from 18 U.S.C. § 3553(a) “to the extent
                                  21   that they are applicable,” a court may grant the motion to reduce the defendant’s sentence
                                  22   in one of two circumstances. First, “if it finds that . . . extraordinary and compelling
                                  23   reasons warrant such a reduction.” Id. § 3582(c)(1)(A)(i). Second, if the defendant is at
                                  24   least 70 years of age, and meets other conditions not applicable here. See id.
                                  25   § 3582(c)(1)(A)(ii).
                                  26

                                  27   1
                                         Reid simultaneously sought both compassionate release from the Court and home confinement
                                  28   from the BOP. See Mot. at 29–30 (“Inmate Request to Staff”); Supp. Mot. at 2; Order Staying
                                       Motion at 2.
                                                                                     2
                                          Case 3:17-cr-00175-CRB Document 554 Filed 05/05/20 Page 3 of 6




                                   1          A reduction in sentence under § 3582(c) must be “consistent with applicable policy
                                   2   statements issued by the Sentencing Commission.” Id. § 3582(c)(1)(A); see also Dillon v.
                                   3   United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission policy
                                   4   statement applicable to 18 U.S.C. § 3582(c)(2) remains mandatory, even after United
                                   5   States v. Booker, 543 U.S. 220 (2005)). Although the statute does not define the term
                                   6   “extraordinary and compelling reasons,” the Sentencing Commission has. The application
                                   7   notes to U.S.S.G. § 1B1.3 enumerate five circumstances that establish “extraordinary and
                                   8   compelling reasons” to reduce a defendant’s sentence.
                                   9          The first two relate to the defendant’s medical condition. The “extraordinary and
                                  10   compelling reasons” standard is satisfied if “[t]he defendant is suffering from a terminal
                                  11   illness (i.e., a serious and advanced illness with an end of life trajectory).” U.S.S.G.
                                  12   § 1B1.13 cmt. n.1(A)(i). It is also satisfied by “a serious physical or medical condition, . . .
Northern District of California
 United States District Court




                                  13   serious functional or cognitive impairment, or . . . deteriorating physical or mental health
                                  14   because of the aging process . . . that substantially diminishes the ability of the defendant
                                  15   to provide self-care within the environment of a correctional facility and from which he or
                                  16   she is not expected to recover.” Id. § 1B1.13 cmt. n.1(A)(ii). The defendant’s age
                                  17   qualifies as a third extraordinary and compelling reason if “[t]he defendant (i) is at least 65
                                  18   years old; (ii) is experiencing a serious deterioration in physical or mental health because
                                  19   of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term
                                  20   of imprisonment, whichever is less.” Id. § 1B1.13 cmt. n.1(B). Family circumstances
                                  21   requiring the defendant to care for minor children or a spouse or registered partner are a
                                  22   fourth qualifying reason. Id. § 1B1.13 cmt. n.1(C). Fifth, a catch-all provides for relief if,
                                  23   “[a]s determined by the Director of the Bureau of Prisons, there exists in the defendant’s
                                  24   case an extraordinary and compelling reason other than, or in combination with, the
                                  25   reasons described in subdivisions (A) through (C).” Id. § 1B1.13 cmt. n.1(D).
                                  26          Reid has satisfied these requirements. First, he has exhausted his administrative
                                  27   remedies because more than thirty days have now lapsed since he, on April 4, 2020,
                                  28   petitioned the warden at Taft for relief in light of the COVID-19 pandemic. See Mot. at
                                                                                      3
                                          Case 3:17-cr-00175-CRB Document 554 Filed 05/05/20 Page 4 of 6




                                   1   29–30 (“Inmate Request to Staff”); Order Staying Motion at 6.
                                   2          Second, the Court has considered the applicable sentencing factors from 18 U.S.C.
                                   3   § 3553(a) and finds that they are consistent with granting Reid’s motion for compassionate
                                   4   release. A jury found Reid guilty of conspiracy to receive a bribe and two counts of aiding
                                   5   and abetting the receipt of a bribe in connection with construction contracts. See Jury
                                   6   Verdict (dkt. 171). Reid also pled guilty to conspiracy to defraud. See Plea (dkt. 180).
                                   7   For all of these offenses, the Court sentenced him to a term of 12 months in custody, to be
                                   8   followed by a term of three years of supervised release. See Judgment (dkt. 431). His 12-
                                   9   month term is set to expire on September 1, 2020. See Supp. Mot. at 2. Early release is
                                  10   not inconsistent with “the nature and circumstances of the offense and the history and
                                  11   characteristics of the defendant,” providing just punishment and adequate deterrence, the
                                  12   applicable sentencing range and policy statements of the Sentencing Commission, and the
Northern District of California
 United States District Court




                                  13   need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a). Because Reid
                                  14   is a non-violent offender, with no criminal history, and has had “no history of disciplinary
                                  15   issues in custody,” Supp Mot. at 2, 6, early release is consistent with “protect[ing] the
                                  16   public from further crimes of the defendant.” See 18 U.S.C. § 3553(a)(2)(C). In addition,
                                  17   the “need . . . to provide the defendant with needed . . . medical care . . . in the most
                                  18   effective manner” weighs in favor of early release. See 18 U.S.C. § 3553(a)(2)(D).
                                  19          Third, “extraordinary and compelling reasons,” as defined by the applicable
                                  20   Sentencing Commission policy statement, “warrant . . . a reduction.” See 18 U.S.C.
                                  21   § 3582(c)(1)(A)(i). Reid suffers from a number of “serious physical or medical
                                  22   condition[s],” including hypertension and high cholesterol, from which he “is not expected
                                  23   to recover,” per U.S.S.G. § 1B1.13 cmt. n.1(A)(ii). See Mot. at 29–30; Supp. Mot. Ex. A
                                  24   at 3; Woodson Decl. (dkt. 552-1) ¶¶ 8–10, Exs. C–E. He is prone to heart disease due to
                                  25   his hypertension and high cholesterol. Supp. Mot. at 4. Moreover, the CDC reports that
                                  26   there is a 6% mortality rate for COVID-19 patients with hypertension, compared with a
                                  27   0.9% fatality rate for patients without any underlying condition. See Interim Clinical
                                  28   Guidance for Management of Patients with Confirmed Coronavirus Disease (COVID-19),
                                                                                       4
                                         Case 3:17-cr-00175-CRB Document 554 Filed 05/05/20 Page 5 of 6




                                   1   Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/2019-
                                   2   ncov/hcp/clinical-guidance-management-patients.html (last visited May 5, 2020). Though
                                   3   it is unclear whether and when Reid could expect to recover from his Valley Fever, the
                                   4   seriousness of that condition is not lost on the Court, and there is no indication that Reid
                                   5   would recover by September 1. Valley Fever causes lung infection and, in 40–50% of
                                   6   cases where patients seek treatment, results in acute pneumonia. Supp. Mot. at 4 (citing
                                   7   Kern County Public Health Services, https://bit.ly/2XHa9XV, last visited on May 5, 2020);
                                   8   see also Valley Fever (Coccidioidomycosis) Risk & Prevention, Centers for Disease
                                   9   Control and Prevention, https://www.cdc.gov/fungal/diseases/coccidioidomycosis/risk-
                                  10   prevention.html (last visited May 5, 2020) (“People who are Black” may be at higher risk
                                  11   for developing severe forms of Valley Fever). Chronic lung disease increases a person’s
                                  12   risk of getting severely ill from COVID-19. See People Who are at Higher Risk For
Northern District of California
 United States District Court




                                  13   Illness, Coronavirus Disease 2019-Covid-19, Centers for Disease Control and Protection,
                                  14   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
                                  15   risk.html (last visited May 5, 2020) (hereinafter “People Who are at Higher Risk”).
                                  16   Indeed, patients with chronic lung disease make up 21% of ICU-hospitalized COVID-19
                                  17   patients and make up only 7% of COVID-19 patients who did not require hospitalization.
                                  18   See CDC Covid-19 Response Team, Preliminary Estimates of the Prevalence of Selected
                                  19   Underlying Health Conditions Among Patients with Coronavirus Disease 2019 — United
                                  20   States, February 12–March 28, 2020 at 384, Table 1,
                                  21   https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6913e2-H.pdf (last visited May 5,
                                  22   2020) (hereinafter “Preliminary Estimates”).
                                  23          In the context of the COVID-19 pandemic, Reid’s medical conditions, which render
                                  24   him uniquely vulnerable to serious illness if he contracts COVID-19, see Preliminary
                                  25   Estimates at 382 (“percentage of COVID-19 patients with at least one underlying health
                                  26   condition . . . was higher among those requiring [ICU] admission”—78%— “than that
                                  27   among those who were not hospitalized”—27%); People Who are at Higher Risk (“people
                                  28   of any age who have serious underlying medical conditions might be at higher risk for
                                                                                      5
                                         Case 3:17-cr-00175-CRB Document 554 Filed 05/05/20 Page 6 of 6




                                   1   severe illness from COVID-19”), “substantially diminish[ ]” his ability “to provide self-
                                   2   care within the environment of a correctional facility.” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii);
                                   3   see also United States v. Perez, 17 Cr. 513-3 (AT), 2020 WL 1546422, at *4 (S.D.N.Y.
                                   4   Apr. 1, 2020) (“Confined to a small cell where social distancing is impossible, [Reid]
                                   5   cannot provide self-care because he cannot protect himself from the spread of a dangerous
                                   6   and highly contagious virus.”).
                                   7         For the foregoing reasons, Reid’s motion for compassionate release is granted.
                                   8   Reid’s sentence of imprisonment is modified to time served. However, as the government
                                   9   has requested, see Second Status Report at 2, the remaining portion of the original term of
                                  10   imprisonment (as calculated by the BOP) shall be served as supervised release with the
                                  11   special condition that Reid shall be subject to home confinement, followed by the three-
                                  12   year term of supervised release imposed in the original sentence. See Judgment. Because
Northern District of California
 United States District Court




                                  13   Reid has been in quarantine since his transfer on April 17, 2020, the government advises
                                  14   that a further quarantine is not necessary. See Second Status Report at 1–2. The BOP is
                                  15   therefore directed to release Reid forthwith. The government shall serve a copy of this
                                  16   order on the Warden at FCI Mendota immediately.
                                  17         IT IS SO ORDERED.
                                  18         Dated: May 5, 2020
                                                                                        CHARLES R. BREYER
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    6
